DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph 0041 “base layer 102” needs to be “base layer 101”.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20, 30-32, and 34 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 12-15 and 17; and vice versa.  Claim 45 is objected to due to claim 12 being objected to.  When two claims in an application are duplicates or 
The only difference between claims 12 and 20 are the preambles, the process steps are identical.  However even with differently worded preambles, the preambles create the same thing, thus the difference in wording is a moot point.
To overcome the duplicate claim issue the Applicant may cancel one of the claim sets at issue, or add a processing step to one of the independent claims (it is noted that if a dependent claim is added to one of the independent claims the duplicate dependent claim from the other set would need to be canceled since there would still be a duplicate claim issue between the amended independent claim that the other dependent claim). 
Claims 40-44 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 35-39; and vice versa.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between claims 35 and 40 are the preambles, the process steps are identical.  However even with differently worded preambles, the preambles create the same thing, thus the difference in wording is a moot point.
To overcome the duplicate claim issue the Applicant may cancel one of the claim sets at issue, or add a processing step to one of the independent claims (it is noted that if a dependent claim is added to one of the independent claims the duplicate dependent 
Allowable Subject Matter
Claims 12-15, 17, 20, 30-32, and 34-45 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. NeatherBot and Cederberg YouTube videos show printing of support bridges spanning a gap, but do not teach the claimed placement and continued printing as claimed.

	This application is in condition for allowance except for the following formal matters: 
The duplicate claim issues above and the specification objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743